DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAKWINSKI et al. (US 2016/0118841 A1, hereinafter MAKWINSKI) in view of HUANG (US .

    PNG
    media_image1.png
    197
    498
    media_image1.png
    Greyscale

As per claim 1, MAKWINSKI discloses a wireless charging cradle comprising:
a block (See Fig.2, Item#10, discloses a charging bowl),;
a recess positioned in an upper face of the block (See Figs.1-3, disclose the charging bowl comprising an opening to receive the electronic devices to be charged) , the recess being sized such that the recess is configured for insertion of more than one electronic device to be charged wherein the recess is configured for positioning an electronic device of a user (See Figs.1 and 2, Items#20, disclose a plurality of devices to receive charging from the bowl);
a battery (See Fig.2, Item#24 and Par.13, disclose the bowl comprising an internal battery) selectively positionable in a battery slot (See Par.10, discloses the battery can be a “a replaceable battery” this indicates that a mechanism to replace a battery is available and the battery is able to being removed, also Par.13, discloses that the coil can receive power from the battery in addition to power from the cord); and

HUANG discloses a charger device comprising a slot extending into a front of the charger block to selectively receive batteries  to provide charging power to electronic devices (See Fig.1, Items#10 and 14 and Par.15, disclose a cavity which is covered by a lid which can be opened to expose the cavity and to place batteries inside the cavity, also see Fig.3, discloses battery 10 may also provide a portable DC power source that can be used to operate various external devices connected).
MAKWINSKI and HUANG are analogous art since they both deal with electronic device chargers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MAKWINSKI with that of HUANG by adding the covered battery slot for the benefit of allowing the user to continue using the charger even in the absence of the external power. However MAKWINSKI and HUANG do not disclose the block being resiliently compressible.

MAKWINSKI, HUANG and CHOI are analogous art since they all deal with electronic device chargers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MAKWINSKI and HUANG with that of CHOI by using a resiliently compressible material to make the charger for the benefit of reducing the weight and protecting the charger against damage caused by drops.
As per claim 2, MAKWINSKI, HUANG and CHOI disclose the charging cradle of claim 1, however MAKWINSKI, KRIEGER and CHOI do not disclose further including the block comprising foamed elastomer.  However CHOI discloses using a soft material such as silicone, leather, a fabric, or the like to reduce an overall weight and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MAKWINSKI, HUANG and CHOI to try a foamed elastomer since it meets the criteria set by CHOI (protective and light weight) for the benefit of protecting the charger against damage cause by shock when dropped while reducing the weight of the charger.
As per claim 3, MAKWINSKI, HUANG and CHOI disclose the charging cradle of claim 1 as discussed above, further comprising:
the block being rectangularly box shaped (See MAKWINSKI, Fig.3, discloses the block being rectangularly box shaped); and


As per claim 4, MAKWINSKI, HUANG and CHOI disclose the charging cradle of claim 1 as discussed above, further including a panel complimentary to an opening of the slot, the panel being selectively couplable to the block for closing the opening (See HUANG, Fig.1, Item#2, discloses a lid to cover the battery slot).

As per claim 5, MAKWINSKI, HUANG and CHOI, disclose the charging cradle of claim 1 as discussed above, further comprising:
a pair of first nibs coupled to the battery (See MAKWINSKI, Fig.2, Item#24, discloses a battery, the battery inherently includes battery terminals); and a pair of second nibs coupled to the wireless charging pad wherein each second nib is positioned for contacting an associated first nib when the battery is fully inserted into the slot for operationally coupling the battery to the wireless charging pad (Also see MAKWINSKI Par.13, discloses the transmitter coil receives power from the battery, which indicates the presence of terminals to connect the coil to the battery electrodes).

As per claims 8-10, MAKWINSKI, HUANG and CHOI disclose the charging cradle of claim 1 as discussed above, further including a plurality of connectors coupled to the front of the block, the connectors being operationally coupled to the battery wherein each connector is .

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAKWINSKI in view of HUANG and CHOI and in further view of MILLER et al. (US 2015/0015180 A1, hereinafter MILLER).
As per claim 6, MAKWINSKI, HUANG and CHOI disclose the charging cradle of claim 1 as discussed above, However MAKWINSKI, HUANG and CHOI do not disclose further including an indicator coupled to the front of the block, the indicator being operationally coupled to the battery wherein the indicator is configured for displaying a charge level of the battery.
MILLER discloses a portable power charger comprising a battery, further including an indicator coupled to the front of the block, the indicator being operationally coupled to the battery wherein the indicator is configured for displaying a charge level of the battery (See Fig.1, Item#22, discloses a charge indicator).
MAKWINSKI, HUANG, CHOI and MILLER are analogous art since they all deal with electronic device chargers.
It would have been obvious to one o ordinary skill in the art before the effective filing date of the invention to modify the invention disclose by MAKWINSKI, HUANG and CHOI 

As per claim 7, MAKWINSKI, HUANG, CHOI and MILLER disclose the charging cradle of claim 6 as discussed above, further including the indicator comprising a green light emitting diode, a yellow light emitting diode, and a red light emitting diode wherein the green light emitting diode, the yellow light emitting diode, and the red light emitting diode are configured for selectively illuminating for indicating a high charge level, a medial charge level, and a low charge level of the battery, respectively (See MILLER, Par.62, discloses “The indicators may further be colored coordinated so that, for example, a green light corresponds to full battery capacity, a yellow light corresponds to half battery capacity, and a red light corresponds to an empty battery”).

Claims 11-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAKWINSKI in view of HUANG and CHOI and in further view of WEINSTEIN et al. (US 2015/0288204 A1, hereinafter WEINSTEIN).
As per claim 11, MAKWINKI, HUANG and CHOI disclose the charging cradle of claim 1 as discussed above, however MAKWINSKI, HUANG and CHOI do not disclose further including a shell defining an interior space, the interior space being complementarity to the block, the shell having a first end, the first end being open wherein the first end is positioned for inserting.
WEINSTEIN discloses a pouch with an embedded portable power charger further including a shell defining an interior space, the interior space being complementarity to the 
MAKWINSKI, HUANG, CHOI and WEINSTEIN are analogous art since they all deal with chargers for electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MAKWINSKI, HUANG and CHOI with that of WEINSTEIN by adding a adding a pouch to house the charger for the benefit of protecting the charger against external conditions.

As per claim 12, MAKWINSKI, HUANG, CHOI and WEINSTEIN disclose the charging cradle of claim 11 as discussed above, further including the shell comprising fabric (See WEINSTEIN, Par.39 and Figs.4-5, disclose a pouch for housing the portable charger, the pouch can be made of fabric).

As per claims 13-14, MAKWINSKI, HUANG, CHOI and WEINSTEIN disclose the charging cradle of claim 11, further comprising:
a flap coupled to a top of the shell adjacent to the first end wherein the flap is positioned for selectively closing the first end;
a first coupler coupled to the flap distal from the shell; and
a second coupler coupled to a bottom of the shell adjacent to the first end, the second coupler being complementary to the first coupler wherein the second coupler is positioned for selectively coupling to the first coupler for fixedly positioning the flap over the first end of the 

As per claims 17, MAKWINSKI, HUANG, CHOI and WEINSTEIN discloses the charging cradle of claim 11 as discussed above, however MAKWINSKI, HUANG, CHOI and WEINSTEIN do not disclose further including a plurality of pads coupled to a bottom of the shell, the pads comprising rubber wherein the pads are configured for frictionally coupling to a surface for preventing slippage of the block along the surface. However rubber legs or pads at the bottom of device is well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MAKWINSKI, HUANG, CHOI and WEINSTEIN to include rubber pads for the benefit of preventing the charger from sliding off a surface such a vehicle dashboard while being used.

Allowable Subject Matter
Claim 18 is allowed.
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Response to Arguments
Applicant’s arguments, see pre-appeal brief, filed 09/03/2020, with respect to claims 1 and 18 have been fully considered and are persuasive.  The previous 103 rejection of claims 1-18 has been withdrawn. Please see new grounds of rejection detailed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859      

/EDWARD TSO/            Primary Examiner, Art Unit 2859